TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00676-CV




 
 
B. O. and T. S., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 201st
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000425,
  The Honorable Tim Sulak, JUDGE
  PRESIDING 




 



                                                                O
  R D E R
PER CURIAM
                      Appellant B.O. filed her notice of appeal on May
  25, 2012.  However, a copy of
  the notice of appeal was not filed with the Third Court of Appeals until
  October 11, 2012. By request to this Court dated October
  23, 2012, Ronda Watson requested an extension of time to file the reporter’s
  record.
                      Effective March 1, 2012,
  amendments to the Texas Rules of Appellate Procedure adopted by Texas Supreme
  Court Miscellaneous Docket No. 12-9030 prohibit this Court from granting
  extensions of over 10 days for the filing of reporters’ records in
  accelerated appeals, including those from suits for termination of parental
  rights.  See Tex. R. App. P. 35.3(c). 
  Further, any extensions of time granted for the filing of the reporters’
  records may not exceed 30 days cumulatively.  See
  Tex. R. App. P. 28.4(b)(2).  Accordingly, Ronda Watson is hereby ordered
  to file the reporter’s record in this case on or before November 5, 2012.  If the record is not filed by that date, Ms.
  Watson may be required to show cause why she should
  not be held in contempt of court.
                      It is ordered on October
  24, 2012.
 
Before Chief
  Justice Jones, Justices Rose and Goodwin